Citation Nr: 1222950	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-15 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a neck disability.

2.  Entitlement to a compensable disability rating for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from January 1977 to January 1980 and from April 1981 to July 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In his April 2009 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  In a March 2011 statement, the Veteran withdrew his hearing request and indicated that he wished his claim to be forwarded to the Board and considered based on the evidence of record.  Therefore, the Veteran's hearing request is deemed to have been properly withdrawn.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issue of entitlement to a compensable disability rating for left ear hearing loss is addressed in the REMAND following the order section of this decision.  


FINDINGS OF FACT

1.  In an unappealed March 2003 rating decision, the RO denied entitlement to service connection for cervical radiculitis associated with degenerative disc disease (DDD) and spondylosis of the cervical spine.  

2.  The evidence associated with the claims files subsequent to the March 2003 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim of entitlement to service connection for a neck disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in November 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The November 2007 letter also informed the Veteran of the basis for the prior denial of entitlement to service connection for a neck disability and provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file and VA Medical Center and private treatment notes have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Board acknowledges that the Veteran has not been provided a VA examination in response to his claim to reopen and that no VA medical opinion has been obtained in response to this claim, but notes that VA has no obligation to provide such an examination or obtain such an opinion if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4).

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

		Analysis
	
The Veteran originally filed his claim of entitlement to service connection for a neck disability in January 2003.  In a March 2003 rating decision, the Veteran was denied entitlement to service connection for cervical radiculitis associated with DDD and spondylosis of the cervical spine based on the finding that there was no evidence showing that the Veteran's current neck disability was related to his active service.  The Veteran did not appeal this decision.  

The pertinent evidence of record at the time of the March 2003 rating decision included the following: the Veteran's STRs, which were negative for treatment for or a diagnosis of a neck disability while the Veteran was in active service; VA Medical Center treatment notes from October 2000 to December 2002, which show that the Veteran had been diagnosed with and received treatment for DDD of the cervical spine; a November 2000 magnetic resonance imaging scan (MRI) report confirming the Veteran's diagnosis of DDD of the cervical spine; November 1999 and December 1999 private medical records, which show that the Veteran reported that he had been experiencing neck pain that radiated into his right arm for approximately six months and that there had been no specific injury preceding the onset of pain; and a December 2000 private electrodiagnostic report, which shows that the Veteran reported injuring his neck as a result of being knocked back by an accidental explosion while serving in the USMC.  

The pertinent evidence that has been received since the unappealed rating decision includes VA Medical Center treatment notes which show that the Veteran has continued to receive treatment for a neck disability and that he has again reported injuring his neck during active service as a result of being knocked down by an accidental explosion.   

The Board finds that the evidence received since the March 2003 rating decision is cumulative and redundant in nature and that it does not relate to the reason the claim was originally denied.  Competent evidence showing that the Veteran has been diagnosed with a neck disability that is related to his active service has not been added to the record.  In this regard, the Board notes that the Veteran's complaints of an in-service injury were considered in the March 2003 rating decision and treatment records showing that he continues to receive treatment for a current neck disability are not sufficient to relate that disability to his active service.  

Accordingly, the Board must conclude that new and material evidence to reopen the claim for service connection for a neck disability has not been received, and the March 2003 rating decision remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The Board having determined that new and material evidence has not been presented, reopening of the claim of entitlement to service connection for a neck disability is denied.  


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to a compensable disability rating for left ear hearing loss disability is decided.  

In a November 2009 statement, the Veteran's representative reported that the Veteran had indicated that his left ear hearing loss disability had continued to get progressively worse to the point of near deafness and that an audiological evaluation would show this.  

A review of the record shows that the Veteran was last afforded a VA examination in Mach 2009.  There is no indication from the record that he has been afforded a VA examination since reporting that his left ear hearing loss disability had continued to worsen.  

Therefore, the Board finds that the Veteran should be afforded a VA audiological evaluation in order to determine the current level of severity of all impairment resulting from his service-connected left ear hearing loss disability.  

Additionally, current treatment records should be obtained before a decision is rendered with regard to this issue.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3. Then, the Veteran should be afforded a VA audiological evaluation by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected left ear hearing loss disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

4. The RO or the AMC should confirm that the examination report comports with this remand and undertake any other development it determines to be warranted. 

5. Then, the RO or the AMC should readjudicate the Veteran's remaining claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
      
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


